Title: To James Madison from John Stark, 21 January 1810
From: Stark, John
To: Madison, James


SirDerryfield 21. Jany 1810
I had the pleasure yesterday of receiving an address from the first magistrate of the only Republic on earth. This letter compliments me highly upon my services as a soldier, and praises my patriotism. It is true I love the country of my birth, for it is not only the country I should choose above all others; but it is the only spot where I could were out the remnant of my days with any satisfaction.
Twice my country has been invaded by foreign enemies, and twice I went with the rest to obtain peace—and when the object was gained, I returned to my farm and my original occupation. I have ever valued peace so high, that I would not sacrifice it for any thing but freedom, yet, submission to insult I never thought the way to gain or support either.
I was pleased with your dismissal of the man the English sent to insult us, because, they will see by the experiment that we are the same nation that we were in 76—grown strong by age, and having gained wisdom by experience.
If the enmity of this British nation is to be feared, their alliance is much more dangerous. For I have fought with them and against them and I found them treacherous and ungenerous as friends, and dishonourable as enemies. I have tried the French likewise, first as enemies and then as friends, and although all the strong parshalities of my youth were against them still I formed a more favourable opinion of them. But let us watch them.
However, among all the dangers that I have been witness of to our country and our “Republican Institutions” perhaps there is none that requires a more watchfull eye than our internal British Faction.
If the communication of the results of my experience can be of any use in the approaching storm, or if any use can be derived from any example of mine—my strongest wish will be gratified.
The few days or weeks of the remainder of my life will be in friendship with James Madison.
John Stark
